          Case 3:19-cr-00174-MEM Document 38 Filed 06/01/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                    :

         v.                                  :        CRIMINAL NO. 3:19-174

 TURHAN JESSAMY                              :          (JUDGE MANNION)

                      Defendant              :

                                         ORDER


       In accordance with the court’s memorandum issued this same day, IT
IS HEREBY ORDERED THAT:
          (1) Jessamy’s motion in limine, (Doc. 27), is GRANTED in
                  part and DENIED in part;
          (2) The motion is GRANTED insofar as the government will
                  not be permitted to impeach Jessamy with his reckless
                  endangerment conviction;
          (3) The motion is DENIED insofar as the government will be
                  permitted to impeach Jessamy with his discharging a
                  firearm offense; and
          (4) Jessamy’s motion for proposed venire video, (Doc. 29), is
                  DENIED.

                                                 s/ Malachy E. Mannion
                                                 MALACHY E. MANNION
                                                 United States District Judge

DATE: June 1, 2020
19-174-01-ORDER
